This is an appeal from the order of the Court of Common Pleas of Schuylkill County, dated October 22, 1941, directing that a writ of peremptory mandamus forthwith issue directed to Alvin E. Maurer, Philip Ehrig and James E. Campion, Commissioners of Schuylkill County, sitting as the County Board of Elections, commanding the said Alvin E. Maurer, Philip Ehrig and James E. Campion, sitting as the County Board of Elections to accept the substituted nomination of John P. McGrath for the office of Tax Collector on the Democratic Ticket in West Mahanoy Township.
This is a case cognate to the case, Boord v. Maurer, 343 Pa. 309, in which this court this day reversed the Court of Common Pleas of Schuylkill County. For the reasons set forth in the opinion filed in that case, we reverse the order of the court below in this case.
The order of the court below is reversed. The writ of mandamus is quashed and set aside. Costs to be paid by the appellees.